 



 

THIRD AMENDMENT

 

TO

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF

 

SEPTEMBER 27, 2012

 

AMONG

 

EV PROPERTIES, L.P.,

 

as Borrower,

 

THE GUARANTORS,

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent,

 

and

 

The Lenders Signatory Hereto

 

 

 

 

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Third Amendment”) dated as of September 27, 2012, is among EV PROPERTIES, L.P.,
a Delaware limited partnership (the “Borrower”); each of the undersigned
guarantors (the “Guarantors”, and together with the Borrower, the “Obligors”);
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors, the “Administrative Agent”); and the
Lenders signatory hereto.

 

Recitals

 

A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Second Amended and Restated Credit Agreement dated as of April
26, 2011 (as amended by that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of December 21, 2011 and by that certain
Second Amendment to Second Amended and Restated Credit Agreement dated as of
March 29, 2012, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.

 

B.           The Guarantors are parties to that certain Second Amended and
Restated Guaranty and Collateral Agreement dated as of April 26, 2011 made by
the Borrower and each of the other Obligors in favor of the Administrative Agent
(as heretofore amended, modified or supplemented, the “Guaranty Agreement”).

 

C.           The Borrower, the Administrative Agent and the Lenders have agreed
to amend certain provisions of the Credit Agreement as more fully set forth
herein.

 

D.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.          Defined Terms. Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Third Amendment, shall have
the meaning ascribed such term in the Credit Agreement. Unless otherwise
indicated, all section references in this Third Amendment refer to sections of
the Credit Agreement.

 

Section 2.          Amendments to Credit Agreement.

 

2.1           Amendments to Section 1.02.

 

(a)          The definition of “Agreement” is hereby amended in its entirety to
read as follows:

 

“Agreement” means this Second Amended and Restated Credit Agreement, including
the Schedules and Exhibits hereto, as amended by the First Amendment, the Second
Amendment, the Third Amendment, and as the same may be amended, modified or
supplemented from time to time.

 

Page 1

 

 

(b)          The following definition is hereby added where alphabetically
appropriate to read as follows:

 

“Third Amendment” means that certain Third Amendment to Second Amended and
Restated Credit Agreement, dated as of September 27, 2012, among the Borrower,
the Guarantors, the Administrative Agent and the Lenders party thereto.

 

2.2           Amendment to Section 9.05. Section 9.05(n) is hereby amended and
restated in its entirety to read as follows:

 

“(n)          Investments in Cardinal, UEO and other joint venture entities
related to the Utica midstream operations of the Borrower, Cardinal, UEO or
their respective Affiliates, not to exceed $350,000,000 in the aggregate at any
time.”

 

Section 3.          Conditions Precedent. This Third Amendment shall become
effective on the date (such date, the “Third Amendment Effective Date”) when
each of the following conditions is satisfied (or waived in accordance with
Section 12.02):

 

3.1           The Administrative Agent shall have received from the Majority
Lenders and the Obligors counterparts (in such number as may be requested by the
Administrative Agent) of this Third Amendment signed on behalf of such Persons.

 

3.2           Both before and immediately after giving effect to this Third
Amendment, no Default shall have occurred and be continuing.

 

3.3           The Administrative Agent shall have received such other documents
as the Administrative Agent or its special counsel may reasonably require.

 

The Administrative Agent is hereby authorized and directed to declare this Third
Amendment to be effective (and the Third Amendment Effective Date shall occur)
when it has received documents confirming or certifying, to the satisfaction of
the Administrative Agent, compliance with the conditions set forth in this
Section 3 or the waiver of such conditions as permitted in Section 12.02. Such
declaration shall be final, conclusive and binding upon all parties to the
Credit Agreement for all purposes.

 

Section 4.          Miscellaneous.

 

4.1           Confirmation. The provisions of the Credit Agreement, as amended
by this Third Amendment, shall remain in full force and effect following the
Third Amendment Effective Date.

 

Page 2

 

 

4.2           Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby (a) acknowledges the terms of this Third Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document and agrees that each Loan Document remains in full
force and effect as expressly amended hereby; (c) agrees that from and after the
Third Amendment Effective Date each reference to the Credit Agreement in the
Guaranty Agreement and the other Loan Documents shall be deemed to be a
reference to the Credit Agreement, as amended by this Third Amendment; and (d)
represents and warrants to the Lenders that as of the date hereof: (i) all of
the representations and warranties contained in each Loan Document are true and
correct in all material respects (without duplication of materiality), except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (without duplication of
materiality) as of such specified earlier date, (ii) no Default has occurred and
is continuing and (iii) no event, development or circumstance has have occurred
or exists that has resulted in, or could reasonably be expected to have, a
Material Adverse Effect.

 

4.3           Counterparts. This Third Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Third Amendment by telecopy, facsimile or email transmission shall be effective
as delivery of a manually executed counterpart of this Third Amendment.

 

4.4           No Oral Agreement. This Third Amendment, the Credit Agreement and
the other Loan Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or unwritten oral agreements of the parties. There
are no subsequent oral agreements between the parties.

 

4.5           GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

4.6           Payment of Expenses. In accordance with Section 12.03, the
Borrower agrees to pay or reimburse the Administrative Agent for all of its
reasonable out-of-pocket costs and reasonable expenses incurred in connection
with this Third Amendment, any other documents prepared in connection herewith
and the transactions contemplated hereby, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent.

 

4.7           Severability. Any provision of this Third Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

4.8           Successors and Assigns. This Third Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

[Signature Pages Follow]

 

Page 3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed effective as of the Third Amendment Effective Date.

 

BORROWER: EV PROPERTIES, L.P.           By: EV Properties GP, LLC, its general
partner             By: /s/ MICHAEL E. MERCER     Name: Michael E. Mercer    
Title: Senior Vice President and Chief       Financial Officer

 

GUARANTORS: EV ENERGY PARTNERS, L.P.           By: EV Energy GP, L.P., its
general partner           By: EV Management, L.L.C., its general partner        
    By: /s/ MICHAEL E. MERCER     Name: Michael E. Mercer     Title: Senior Vice
President and Chief       Financial Officer

 

  EV PROPERTIES GP, LLC           By: /s/ MICHAEL E. MERCER     Name: Michael E.
Mercer     Title: Senior Vice President and Chief       Financial Officer

 

Third Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

BORROWER:

 

  Enervest Production   Partners, Ltd.           By: EVPP GP, LLC, its general
partner           By: /s/ MICHAEL E. MERCER     Name: Michael E. Mercer    
Title: Senior Vice President and Chief       Financial Officer           EVPP
GP, LLC           By: /s/ MICHAEL E. MERCER     Name: Michael E. Mercer    
Title: Senior Vice President and Chief       Financial Officer           cgas
properties, l.p.           By: EVCG GP, LLC, its general partner           By:
/s/ MICHAEL E. MERCER     Name: Michael E. Mercer     Title: Senior Vice
President and Chief       Financial Officer

 

Third Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

  Enervest-Cargas, Ltd.           By: EVPP GP, LLC, its general partner        
By: /s/ MICHAEL E. MERCER     Name: Michael E. Mercer     Title: Senior Vice
President and Chief       Financial Officer           EVCG GP, LLC           By:
/s/ MICHAEL E. MERCER     Name: Michael E. Mercer     Title: Senior Vice
President and Chief       Financial Officer           Enervest Monroe Marketing,
Ltd.           By: EVPP GP, LLC, its general partner         By: /s/ MICHAEL E.
MERCER     Name: Michael E. Mercer     Title: Senior Vice President and Chief  
    Financial Officer           ENERVEST MONROE GATHERING, LTD.           By:
EVPP GP, LLC, its general partner         By: /s/ MICHAEL E. MERCER     Name:
Michael E. Mercer     Title: Senior Vice President and Chief       Financial
Officer

 

Third Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A., as     Administrative Agent and
a Lender         By: /s/ MICHAEL A. KAMAUF   Name: Michael A. Kamauf   Title:
Authorized Officer         LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
Lender       By: /s/ BESTY JOCHER   Name: Betsy Jocher   Title: Director        
  COMPASS BANK, as a Lender           By: /s/ ANN VAN WAGENER   Name: Ann Van
Wagener   Title: Vice President

 

Third Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 





 

  CITIBANK, N.A., as a Lender         By: /s/ JOHN F. MILLER   Name: John F.
Miller   Title: Attorney-in-fact         COMERICA BANK, as a Lender         By:
/s/ JUSTIN CRAWFORD   Name: Justin Crawford   Title: Vice President        

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as a Lender

        By: /s/ DAVID GURGHIGIAN   Name: David Gurghigian   Title: Managing
Director         By: /s/ MICHAEL D. WILLIS   Name: Michael Willis   Title:
Managing Director         ING CAPITAL LLC, as a Lender         By: /s/ JULIE
BIESER   Name: Julie Bieser   Title: Director         ROYAL BANK OF CANADA, as a
Lender         By: /s/ KRISTAN SPIVEY   Name: Kristan Spivey   Title: Authorized
Signatory

 

Third Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

 

  THE BANK OF NOVA SCOTIA, as a Lender         By: /s/ TERRY DONOVAN   Name:
Terry Donovan   Title: Managing Director         UNION BANK, N.A., as a Lender  
      By: /s/ ZACHARY HOLLY   Name: Zachary Holly   Title: Vice President      
  U.S. BANK NATIONAL ASSOCIATION, as a Lender         By: /s/ JUSTIN M.
ALEXANDER   Name: Justin M. Alexander   Title: Senior Vice President        
AMEGY BANK NATIONAL ASSOCIATION, as a Lender         By: /s/ CHARLES W.
PATTERSON   Name: Charles W. Patterson   Title: Senior Vice President        

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender

        By: /s/ DOREEN BARR    Name: Doreen Barr   Title: Director         By:
/s/ MICHAEL SPAIGHT   Name: Michael Spaight   Title: Associate

 

Third Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 

 

  FROST BANK, as a Lender         By: /s/ ANDREW A. MERRYMAN   Name: Andrew A.
Merryman   Title: Sr. Vice President

 

Third Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

 

 